DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tokiwa (WO 2011/096467 A1).
Tokiwa is directed to a laminate comprising glass, a polyamide primer film attached to the glass, and a cyanoacrylic adhesive agent applied to the polyamide primer film (abstract).  The polyamide primer film corresponds to the acoustic impedance adjusting layer of the instant claims and the cyanoacrylic adhesive agent corresponds to the viscoelastic layer.  Since the laminate is designed to be used as window glass (paragraph 0049-0050), one of ordinary skill in the art would expect the layers of the laminate to be transparent to visible light.
	While Tokiwa is silent regarding the acoustic impedance of the glass, primer, and adhesive, one of ordinary skill in the art would expect acoustic impedance to be a material property.  Since: (i) the material used by Tokiwa for the primer layer, i.e. polyamide, is cited in the instant disclosure as a suitable material for forming the acoustic impedance layer (e.g. see lines 13-16 on page 4 of the specification and claim 4), and (ii) a cyanoacrylic adhesive is an acrylic adhesive which is cited in the instant disclosure as a suitable material for forming the viscoelastic layer (e.g. see lines 1-2 on page 4 of the specification), one of ordinary skill in the art would expect the relationship Zg>Zm>Zd to be inherently met by the laminate of Tokiwa.
	Moreover, since one of ordinary skill in the art would expect the intensity transmittance of a shock wave propagating from the glass layer to the adhesive layer of Tokiwa to also be a property of the materials used to construct the laminate and since Tokiwa uses the same materials for the glass/primer/adhesive as the glass/acoustic impedance adjusting layer/viscoelastic layer of the instant invention, one of ordinary skill in the art would expect the laminate of Tokiwa to satisfy the limitations of claim 5.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tokiwa (WO 2011/096467 A1) in view of Jouanno et al. (US 2016/0083282 A1).
	Tokiwa teach all the limitations of claim 6, as outlined above, except for attaching the glass laminate to a display body.  Tokiwa does teach that the glass laminate may be use as window for an automobile or building (paragraph 0049).
	Jouanno et al. teach that laminated glass structures suitable for use in automobiles or architectural structures (i.e. buildings) may also be used in displays (paragraph 0003).
	It would have been obvious to one of ordinary skill in the art to use the laminated glass of Tokiwa in a display since Jouanno et al. show that laminated glass which may be used for automobiles and architectural structures may be suitably used in displays and the courts have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lu (US 2018/0082669 A1) is directed to a multiple layer panel comprising rigid glass substrates and at least two acoustic interlayers that are alternatively stacked (paragraph 0001).  However, Lu does not teach or suggest that the panel satisfies the relationship Zg>Zm>Zd as recited in claim 1, nor would one of ordinary skill in the art have reason to presume that the relationship would be inherently met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787